     CHARLIE H. LUH, ESQ.
 1   Nevada State Bar No. 6726
     CRAIG D. SLATER, ESQ.
 2   Nevada State Bar No. 8667
     LUH & ASSOCIATES
 3   8987 W. Flamingo Road, Suite 100
     Las Vegas, Nevada 89147
 4
     (702) 367-8899
 5   (702) 384-8899 (FAX)
     E-mail: cluh@luhlaw.com
 6   E-mail: cslater@luhlaw.com
     Attorneys for Third-Party Defendants
 7   QUALITY WOOD PRODUCTS, LTD.

 8
                                               DISTRICT COURT
 9
                                            CLARK COUNTY, NEVADA
10
                                                  * * * * *
11

12   AZURE MANOR/RANCHO DE PAZ                           CASE NO. 2:14-cv-02222-JCM-NJK
     HOMEOWNERS ASSOCIATION, a Nevada
13   residential, common-interest planned community,
                                                         Stipulation and Order for Dismissal with Prejudice
14                 Plaintiff,                            as to Third-Party Defendant Quality Wood
                                                         Products, Ltd., Only
15          vs.

16   D.R. HORTON, INC., a Delaware corporation, and
     DOES 1-100, inclusive,
17
               Defendant.
18
     D.R. HORTON, INC.,
19
                   Third-Party Plaintiff,
20
            vs.
21
     ALLARD ENTERPRISES d/b/a IRON
22   SPECIALISTS; AMERICAN ASPHALT &
     GRADING COMPANY; ATRIUM DOOR AND
23   WINDOW COMPANY; BEBOUT CONCRETE,
     INC.; BEL-AIR PLASTERING, INC.; CENTRAL
24   VALLEY INSULATION; CREATIVE TOUCH
     INTERIORS, INC.; DISTINCTIVE MARBLE,
25   INC.; EFFICIENT ENTERPRISES, INC. d/b/a



                                                       -1-
     EFFICIENT ELECTRIC, INC.; GILMORE
 1   CONSTRUCTION, LLC; HARRISON
     LANDSCAPE COMPANY, LLC; MAJESTIC
 2   PLUMBING, INC.; NEVADA LANDSCAPING
     INC.; NEW CREATION MASONRY, INC.; OPM,
 3
     INC. d/b/a CONSOLIDATED ROOFING;
 4   QUALITY WOOD PRODUCTS LTD.; SILVER
     STATE FIREPLACES, INC.; SOUTHERN
 5   NEVADA PAVING, INC.; SUMMIT DRYWALL
     & PAINT, LLC; SUNRISE MECHANICAL, INC.;
 6   SUNSTATE COMPANIES, INC. d/b/a
     SUNSTATE LANDSCAPE; WESTERN
 7   SHOWER DOOR; ZEPEDA BROS. PAINT &
     DRYWALL, LLC; and DOES 1 through 150,
 8
                  Third-Party Defendants.
 9
           IT IS HEREBY STIPULATED by Defendants/Third-Party Plaintiffs D.R. HORTON, INC. and
10
     Third-Party Defendant QUALITY WOOD PRODUCTS, LTD., that Third-Party Defendant QUALITY
11

12   WOOD PRODUCTS, LTD. is hereby dismissed from the above-captioned matter with prejudice.

13   ///

14   ///

15   ///

16

17

18

19

20

21

22

23

24

25




                                                   -2-
            This Stipulation is entered into in good faith, in the interest of judicial economy, and not for the
 1
     purposes of delay. Each party to bear its own fees and costs.
 2
     DATED: July 5, 2019                                    DATED: July 5, 2019
 3

 4   LUH & ASSOCIATES                                       WOOD SMITH HENNING & BERMAN

 5   /s/ Craig D. Slater                                    /s/ Elisa Wyatt
     _______________________________                         _______________________________
 6   CHARLIE H. LUH, ESQ.                                    JOEL D. ODOU, ESQ.
     Nevada State Bar No. 6726                               Nevada State Bar No. 7468
 7   DAVID R. GORDON, ESQ.                                   ELISA WYATT, ESQ.
     Nevada State Bar No. 11579                              Nevada State Bar No. 13034
 8   8987 W. Flamingo Road, Suite 100                        2881 Business Park Court, Suite 200
     Las Vegas, Nevada 89147                                 Las Vegas, Nevada 89128
 9   Attorneys for Third-Party Defendant                     Attorneys for Defendants
     QUALITY WOOD PRODUCTS, LTD.                             D.R. HORTON, INC.
10
     DATED: July 5, 2019
11

12   NEVADA WALKER

13   /s/ Kirk N. Walker

14
     CHARLIE H. LUH, ESQ.
15   Nevada State Bar No. 6726
     DAVID R. GORDON, ESQ.
16   Nevada State Bar No. 11579
     8987 W. Flamingo Road, Suite 100
17   Las Vegas, Nevada 89147
     Attorneys for Third-Party Defendant
18   QUALITY WOOD PRODUCTS, LTD.
19
            IT IS SO ORDERED.
20

21

22
                            UNITED STATES DISTRICT JUDGE
23

24                          DATED:       July 15, 2019

25




                                                           -3-
